Citation Nr: 0524299	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

The veteran served on active duty from March 1964 to March 
1967.  Service in Vietnam is indicated by the evidence of 
record.

The RO received the veteran's claims of service connection 
for, inter alia, hearing loss and an increased rating for the 
service-connected duodenal ulcer in February 2003.  In a 
March 2003 rating decision, the RO denied the claims.  The 
veteran disagreed with the February 2003 rating decision and 
initiated this appeal.  The RO issued a Statement of the Case 
(SOC) in March 2004.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2004.

Issues not on appeal

The veteran's February 2003 claim also included a request of 
service connection for tinnitus.  An October 2003 rating 
decision granted the veteran's claim of service connection 
for tinnitus and assigned an initial 10 percent rating 
effective from February 13, 2003.  The veteran disagreed with 
the initial rating assigned, asserting that separate 10 
percent ratings for each ear for the bilateral tinnitus 
should be assigned.  The RO issued an SOC in March 2004 and 
the veteran perfected his appeal with the timely submission 
of a substantive appeal (VA Form 9) in April 2004.  However, 
in correspondence received at the RO in June 2004, the 
veteran indicated his satisfaction with the 10 percent rating 
for the service-connected tinnitus and withdrew his claim for 
separate 10 percent ratings for each ear.  
See 38 C.F.R. § 20.204(c) (2004).  Thus, that issue is no 
longer in appellate status and will not be further addressed.  

In June 2003, the RO received the veteran's claim of service 
connection for, inter alia, depression and anxiety, memory 
loss/lack of concentration, and acid reflux/irritable bowel 
syndrome.  In a February 2004 rating decision the RO denied 
the veteran's claims.  To the Board's knowledge, the veteran 
has not appealed that decision.  

The February 2004 rating decision also denied the veteran's 
claim of service connection for alcohol abuse.  The veteran's 
NOD with that decision was received at the RO in March 2004 
and the RO issued an SOC in April 2004.  The veteran did not 
submit a timely substantive appeal.  Accordingly, that issue 
is not within the Board's jurisdiction and it will not be 
addressed further herein.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Remanded issue

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
veteran's claimed bilateral hearing loss is etiologically 
related to his military service or any incident thereof.  

2.  The veteran's service-connected duodenal ulcer disease is 
productive of no more than moderate symptoms with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations; the veteran does not have anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more at least four or more times a year.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected duodenal ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  He also seeks a disability rating in 
excess of the currently assigned 20 percent for his service-
connected duodenal ulcer.  As is discussed elsewhere in this 
decision, a third issue, entitlement to service connection 
for PTSD, is being remanded due to procedural concerns.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  In the instant 
case, the provisions of the VCAA and the implementing 
regulations are applicable to all of the claims on appeal.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the March 
2003 rating decision and the March 2004 SOC of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
February 2003 and December 2003 which were specifically 
intended to address the requirements of the VCAA.  The 
February 2003 and December 2003 letters from the RO explained 
in detail the evidence needed to substantiate the claims of 
service connection, increased rating and reopened claims, 
specifically providing the veteran with a list of medical and 
lay evidence that could be used to demonstrate the existence 
of the claimed conditions, the veteran's conditions in-
service and evidence of a relationship between service and 
the current conditions.  Thus, these letters, along with the 
March 2003 rating decision and the March 2004 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case and what evidence was already of 
record.

Second, the RO must inform the claimant of the information 
and evidence which VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2003 and December 2003 letters, the veteran was 
informed that VA "will make reasonable efforts to help you 
get such things as medical records, employment records of 
records from other Federal agencies."  The letters further 
advised that VA would provide the veteran with a medical 
examination or obtain a medical opinion if one was necessary 
to determine the outcome of his claims.  VA provided the 
veteran with a VA hearing examination, and examination of the 
stomach in September 2003, and provided the veteran with a 
psychiatric examination in October 2003.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2003 and December 
2003 letters that he was responsible to provide a release for 
any and all private medical records, information about dates 
and locations of any VA treatment, and names and complete 
addresses for any other sources of evidence.  Moreover, the 
veteran was specifically advised that in the event that he 
wished for VA to obtain private medical evidence on his 
behalf he must fill out and return an authorization.  

The veteran was informed of the actions he was to take to 
ensure that the record was complete, to include filling out a 
release for private medical records and providing information 
to the RO so that all relevant evidence could be obtained.  
[See, e.g., the February 2003 letter, pages 1-3.]  Copies of 
the authorization were enclosed.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2003 specifically advised 
the veteran to "Send us any medical reports you have."  
Moreover, the October 2004 SOC specifically notified the 
veteran of regulation, including the requirement that VA 
request that the veteran submit all evidence in his 
possession that pertains to his claim.  These communications 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that the veteran was informed the he could submit or identify 
evidence other than what was specifically requested by VA.  

In summary, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claims, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
Moreover, the veteran is represented by counsel who is fully 
conversant with the VCAA.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claims and which evidence the VA would obtain for him and 
which evidence he was expected to provide, and that through 
counsel he is fully familiar with the requirements of the 
VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of these issues has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA and private treatment 
records, and the reports of September 2003 and October 2003 
Compensation and Pension (C&P) examinations.  It appears that 
no other medical examination and/or treatment records are 
available, and the veteran and his attorney have pointed to 
none.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his attorney have been provided with 
ample opportunity to submit evidence and argument in support 
of his claims.  The veteran has not indicated that he wishes 
to present testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to these two issues.

1.  Entitlement to service connection for bilateral hearing 
loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Essentially, he contends that in-
service noise exposure led to his current disability.  



Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
Prior to November 1967, audiometric results were reported in 
ASA Standards in service medical records.

Continuity of symptomatology

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b) (2004).  This 
provision applies when evidence, regardless of its date, 
establishes that a veteran had a chronic condition in service 
and still has that condition.  There must be competent 
medical evidence unless the evidence relates to a condition 
as to which lay observation is competent to identify its 
existence.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court  
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Factual background

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of hearing loss.  

The March 1967 separation audiogram also showed normal 
hearing bilaterally, with pure tone thresholds, in decibels, 
as follows [ASA/(ISO)]:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
0(10)
N/A
0(5)
LEFT
5(20)
0(10)
0(10)
N/A
0(5)

The service medical records reveal that the veteran was 
treated with ear drops for an earache once during service.  
No ear pathology was noted and no disability was diagnosed.  

In April 1968, shortly after service, the veteran was 
afforded a VA examination in conjunction with claims for 
service connection unrelated to hearing loss.  That 
examination report specifically indicated that no hearing 
loss was noted.  There is no pertinent evidence for decades 
thereafter.  

The veteran was afforded a VA audiological examination in 
September 2003.  There, the veteran denied any ear pathology, 
treatment, associated medical conditions or vertigo.  He also 
denied a family history of hearing loss.  The veteran 
reported a history of noise exposure from big trucks during 
service.  After service, the veteran reported using hearing 
protection while working as a carman for a railroad, and that 
he was exposed to noise from occasional recreational hunting.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
50
LEFT
10
15
10
45
65

The average of the four thresholds 1000-4000 was 20 in the 
right ear and 34 in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in each ear.  

The examiner concluded that the veteran had a high frequency 
sensorineural hearing loss bilaterally.  The examiner opined 
that, because there was no evidence of hearing loss on the 
separation physical, it was not likely that the veteran's 
current hearing loss was a result of military noise exposure.  

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluation most recently in September 2003.  
Hickson element (1) has therefore arguably been satisfied as 
to hearing loss.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address the 
two.  

With respect to disease, there is no medical evidence of 
hearing loss during service, or at discharge from service, or 
within the one year presumptive period after service.  The 
first indication of hearing loss was in September 2003, over 
35 years after the veteran left military service.    

With respect to in-service injury, the veteran contends that 
he sustained acoustic trauma in service.  The Board has no 
reason whatsoever to doubt that the veteran, as all veterans, 
was exposed to noise while in service.  However, the Board 
declines to equate such noise exposure with an injury to the 
ears.  In other words, even though the veteran was exposed to 
noise in service, it does not necessarily follow that he 
suffered any injury thereby.  The veteran and his 
representative have not pointed to any such statutory or 
regulatory presumption to that effect, and the Board is aware 
of none.  Crucially, there is no evidence in the service 
medical records if any injury to the veteran's ears.  Thus, 
while not necessarily disagreeing that the veteran was 
exposed to noise, the Board rejects the notion that acoustic 
trauma and resulting ear damage should be inferred therefrom.

With respect to in-service acoustic trauma, as with all 
questions of fact this must be answered based on evaluation 
of the entire record.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) and cases cited therein [holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence].  In this case, the record, 
specifically the service medical records, is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.  Moreover, hearing loss was initially 
diagnosed several decades after the veteran left military 
service.  The veteran has not provided any explanation as to 
why and how such an alleged in-service injury would not 
manifest for so long a period of time.

To the extent that the veteran contends that he sustained 
some sort of physical injury (as opposed to mere exposure to 
loud noises) in service, it is well-established that the 
veteran, as a lay person without medical training, is not 
qualified to render medical opinions regarding matter such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In addition, to the 
extent that the veteran is contending that he sustained an 
ear injury in service, his recent statements are outweighed 
by the negative service medical records.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].

Moreover, the Board concludes that the combat presumptions 
contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
do not avail the veteran.  The service records show, and the 
veteran acknowledges, that he was a truck driver in service.  
The official record is devoid of any reference to combat 
participation.  The veteran has indicated that his duties 
during service in Vietnam included driving a truck.  The 
veteran does not assert that he was exposed to enemy fire.  
Accordingly, the Board does not find that the veteran is a 
veteran of combat.  Moreover, even if combat status were to 
be acknowledged (and as discussed immediately above the Board 
does not find combat status here) the veteran's claim would 
still fail based on a lack of competent medical nexus 
evidence.  See Libertine, supra.   

In summary, for reasons expressed above, the Board finds that 
element (2), in-service disease or injury, has not been met, 
and the veteran's claim fails on that basis.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For the sake of completeness, the Board will also discuss 
element (3), medical nexus.

With respect to Hickson element (3), medical nexus, the 
record on appeal contains a competent medical opinion, that 
of the September 2003 VA examiner, which specifically does 
not find a causal connection between the current hearing loss 
and the veteran's service.  There is no competent medical 
evidence to the contrary.  
  
The VA examiner noted that the veteran's service medical 
records revealed no ear damage, nor that the veteran had 
sought treatment for hearing loss while he was in service.  
The examiner further observed that the evidence of record did 
not demonstrate hearing loss at discharge from service, nor 
any hearing complaints for over thirty years after the in-
service noise exposure.  Specifically, the examiner explained 
that because the veteran's hearing was within normal limits 
at the time of his discharge from service, she found it 
unlikely that the current hearing loss was related to the 
veteran's military service.  The examiner therefore opined 
that it was not at least as likely as not that the veteran's 
current hearing loss was related to the veteran's military 
service.  
  
Thus, the rationale for the examiner's opinion included the 
absence of any record of deterioration or damage to the 
veteran's hearing found within the veteran's period of active 
service, or at the time of discharge, and absence of evidence 
of deterioration of the veteran's hearing until a substantial 
period after the end of service.  The VA reviewer offered 
this opinion based upon an examination and review of the 
veteran's entire claims folder, including the veteran's 
service medical records and the veteran's own statements.  
Based on the entire record, the VA examiner concluded that a 
nexus between current disability and service did not exist.  

The claims file contains no competent medical opinion to the 
contrary.  Specifically, there is no evidence of record, 
other than the veteran's contentions, that his current 
hearing loss is related to any disease or injury incurred in 
or aggravated by service.  It is well established that as a 
lay person without medical training or expertise, the veteran 
is not competent to express an authoritative opinion on 
matters such as etiology and date of onset of a disability.  
See Espiritu, supra.  

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  First, there is no evidence of 
in-service hearing loss.  In addition, there is no objective 
medical evidence of hearing loss for over thirty years after 
service.  Moreover, in Voerth v. West, 13 Vet. App. 117 
(1999), the Court stated that the continuity of 
symptomatology provisions of section 3.303 do not relieve a 
claimant of the burden of providing a medical nexus.  As 
discussed above, such medical nexus evidence is lacking in 
this case.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim (see the VCCA 
discussion above); he has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the 
responsibility of the claimant to support a claim for VA 
benefits].

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claims fails on that basis 
also.  

In summary, the Board finds that Hickson elements (2) and (3) 
have not been met as to the hearing loss claim.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

Specific schedular criteria

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

At the outset, the Board notes that 38 C.F.R. § 4.113 
addresses coexisting abdominal conditions.  According to 
38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title, "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  

According to the schedule of ratings for disabilities of the 
digestive system, 38 C.F.R. § 4.114 dictates that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

The diagnostic code for rating duodenal ulcers is Code 7305, 
the diagnostic code for rating irritable colon syndrome is 
7319, and the diagnostic code for rating hiatal hernia, or 
esophageal reflux, is Code 7346.

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Code 7305 (2004).  

Under Diagnostic Code 7319 (for rating irritable colon 
syndrome), mild impairment, manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress, is noncompensable; a 10 percent disability rating 
is awarded for moderate impairment, with frequent episodes of 
bowel disturbance with abdominal distress; and a 30 percent 
disability rating is awarded for severe impairment, 
manifested by diarrhea, or by alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 (2004).

Pursuant to Code 7346 (for rating hiatal hernia), a 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity; a 30 percent 
rating is assigned when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Code 7346 
(2004).

Factual background

Historically, service connection for the residuals of a 
duodenal ulcer was initially established shortly after 
discharge from service, in an April 1968 rating decision.  At 
that time, a 10 percent rating was assigned.  

In a claim received at the RO in January 1998, the veteran 
asserted that his ulcer condition had worsened.  In response 
to the veteran's claim, the veteran was afforded a VA 
examination in March 1998 to evaluate the current nature, 
extent and severity of the service-connected duodenal ulcer.  
At that time, the veteran had endoscopic evidence of 
ulceration and the examiner concluded that the duodenal ulcer 
was probably active.  There were no signs of anemia.  The 
veteran reported acute flare-ups with vomiting, nausea and 
bloating.  The veteran reported intolerance to certain foods 
with diarrhea/constipation not well controlled, especially 
after taking nonsteroidal anti-inflammatories.  

Subsequent to the VA examination, the RO issued a rating 
decision in July 1998 which increased the rating from 10 
percent to 20 percent for the service-connected duodenal 
ulcer.  

In a claim received at the RO in February 2003, the veteran 
asserted that his ulcer condition had worsened again.  In 
response to the veteran's claim, the veteran was afforded a 
VA examination in September 2003.  The examiner noted that 
there was no evidence of hematemesis or melena at the time of 
post-service diagnosis and treatment in 1968, nor had any 
hematemesis or melena been shown since that time.  The 
veteran was placed on oral medication for his ulcer problem 
and had been on some type of oral medication since that time.  
He took additional oral antacid for occasional heartburn 
about once per week.  His weight was stable.  The veteran had 
no dysphagia except occasionally with a large pill and there 
was no nausea or vomiting.  On examination, the veteran's 
abdomen showed no organomegaly, masses, or tenderness and the 
bowel sounds were normal.  The diagnosis was history of 
duodenal ulcer with symptoms well-controlled on oral 
medication.  

Analysis

For reasons stated immediately below, the Board has concluded 
that the veteran's service-connected gastrointestinal 
disability is appropriately rated at 20 percent and that an 
increased rating is accordingly not warranted.  

In this case, the medical evidence of record tends to show 
that the veteran's service-connected duodenal ulcer has not 
worsened in severity since 1998.  Indeed, it appears that the 
veteran's symptomatology is now better controlled on 
medication than it was in 1998.  Specifically, the examiner 
in March 1998 noted that the veteran had bouts of nausea and 
vomiting, and constipation/diarrhea which were not well-
controlled.  The March 1998 examiner believed the duodenal 
ulcer was probably active at that time, based on the 
veteran's symptomatology.  This is in contrast to the 
examination report from September 2003, which shows that the 
veteran did not have nausea and vomiting and the symptoms 
were well-controlled on medication.  The examiner also 
specifically noted that the veteran's weight was stable.  

The evidence does not indicate, and the veteran does not 
report, that he has symptoms manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  
During the March 1998 VA examination, the veteran's weight 
was described as "fairly stable" at 155 pounds.  During the 
September 2003 VA examination, the veteran's weight was 
recorded as being 156 pounds, which is virtually unchanged.  
Thus, no symptomatology warranting the assignment of the next 
higher rating of 40 percent under Diagnostic Code 7305 is 
demonstrated.  

Likewise, the medical evidence does not show, nor does the 
veteran currently report, that he suffers from severe 
episodes of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
This would have to be shown to warrant the assignment of the 
next higher rating of 30 percent under Diagnostic Code 7319.  

Finally, the medical evidence does not show, nor does the 
veteran report, that he has persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health.  This would have to be 
shown to warrant the assignment of the next higher rating of 
30 percent under Diagnostic Code 7346.  

The Board has reviewed recent inpatient and outpatient 
medical treatment records.  These records show that the 
veteran's main health problems were psychiatric in nature.  
Although the veteran's ulcer was mentioned in the records, 
this was generally by way of history.  These records do note 
that medications such as Zantac and Prevacid were prescribed 
for ulcer symptoms.

In sum, the medical evidence of record does not support the 
assignment of a rating in excess of 20 percent for the 
veteran's service-connected duodenal ulcer under any of the 
diagnostic codes which govern gastrointestinal symptomatology 
associated with the veteran's service-connected duodenal 
ulcer.  In essence, the Board finds that the currently 
assigned schedular evaluation in this case is adequate, 
because the veteran's ulcer symptoms appears from the medical 
reports to be congruent with "recurring episodes with 
moderate manifestations".  The record does not establish a 
basis to support the assignment of higher rating under the VA 
Schedule for Rating Disabilities, and the veteran has not 
pointed to or submitted any competent medical evidence to the 
contrary.  

The Board hastens to add that it has no reason whatsoever to 
doubt that the veteran experiences physical distress due to 
his ulcer symptoms.  However, for reasons explained above, 
the Board believes that such symptomatology is consistent 
with the currently assigned  20 percent rating.

In summary, after a careful review of the record, the Board 
finds that the preponderance of the evidence is against an 
increased rating for the veteran's service-connected duodenal 
ulcer.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the evidence 
preponderates against the veteran's claim, the doctrine is 
not for application.  


ORDER

Service connection for bilateral hearing loss is denied.  

Entitlement to an increased rating for the service-connected 
duodenal ulcer is denied.  


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  The veteran's current claim has been denied by the RO 
on the basis that new and material evidence has not been 
received which is sufficient to reopen a previously-denied 
claim of entitlement to service connection for PTSD.   

On appeal, the veteran's current arguments do not pertain to 
the merits of the claim to reopen the issue of service 
connection for PTSD.  Rather, his arguments at this juncture 
focus on alleged procedural deficiencies which are contended 
to preclude a review of the matter by the Board on a new and 
material basis.  

In order to evaluate the veteran's contentions, it is 
necessary to review the relevant procedural history.




Procedural history

In a July 1999 rating decision, the RO denied the veteran's 
original claim of entitlement to service connection for a 
PTSD.  The veteran was provided notice of that decision on 
July 16, 1999  The veteran submitted a timely Notice of 
Disagreement (NOD), which was received at the RO in March 
2000.  The RO issued a Statement of the Case (SOC) in April 
2000.  

Thereafter, the RO received a letter from the veteran's 
private readjustment counselor in May 2000.  The RO did not 
subsequently issue a Supplemental Statement of the Case 
(SSOC), nor did it accept the May 2000 letter as a 
substantive appeal in lieu of a VA Form 9.  Instead, the RO 
appeared to treat the letter another claim for service 
connection for PTSD.  Evidently based on that premise, the RO 
issued a rating decision in September 2000 which found that 
new and material evidence had not been submitted to reopen 
the ostensibly previously-denied claim of service connection 
for PTSD.  

In February 2003, the RO received the veteran's claim to 
reopen the previously denied claim of service connection for 
PTSD.  In a March 2003 rating decision, the RO denied the 
veteran's claim based on a finding that that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  The veteran timely appealed that decision with the 
submission of a NOD in May 2003.  The RO issued an SOC in 
March 2004 and the veteran perfected his appeal with the 
timely submission of a substantive appeal in April 2004.  

As has been alluded to above, in December 2003, the veteran 
through his representative asserted that the 1999 claim was 
still open because a SSOC had not been issued after 
additional evidence was received in May 2000.

Reasons for remand

For the reasons set forth below, the Board finds that the 
July 1999 rating decision which denied entitlement to service 
connection for PTSD is still open

As noted hereinabove, the RO determined that the July 1999 
rating decision became final.  The Board finds, however, that 
the timely submission of the May 2000 letter from the 
veteran's therapist should have either been accepted in lieu 
of a VA Form 9 or in the alternative it should have triggered 
the issuance of an SSOC.  

The evidence submitted in May 2000 was certainly pertinent to 
the veteran's claim, as it not only addressed the veteran's 
claim of service connection for PTSD, but it also alleged 
errors in the July 1999 rating decision.  Although VA is not 
obligated to accept pertinent medical evidence as a timely 
substantive appeal in lieu of a VA Form 9, the RO was is 
under an obligation to review timely submitted evidence and 
issue an SSOC if the pertinent evidence is submitted after 
the issuance of an SOC, but before the appeal is certified to 
the Board.  See 38 C.F.R. § 19.31 (2004).

In this case, the record reflects that the veteran did submit 
pertinent medical evidence in May 2000, after the SOC, and 
before the time limit expired to submit a timely substantive 
appeal.  As such, a remand is warranted to have the RO 
consider the records in relation to the veteran's claim and 
cure this procedural defect by issuing a SSOC if the claim 
remains denied.  See 38 C.F.R. §§ 19.31, 19.37 (2004).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, a the Board 
believes that review of all of the evidence by the agency of 
original jurisdiction remand is necessary to correct the 
procedural defect described above.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

After conducting any evidentiary 
development it deems to be appropriate, 
VBA should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD on the merits, in 
light of the May 2000 letter from the 
veteran's private therapist and all 
additional pertinent evidence associated 
with the claims file since July 1999.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, along with his appeal rights.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


